396 F.2d 115
Agis G. ECONOMY on behalf of Ecaterini N. Economopoulou, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 25364.
United States Court of Appeals Fifth Circuit.
May 30, 1968.

Earle Cobb, Jr., San Antonio, Tex., for appellant.
Alan S. Rosenthal, Michael C. Farrar, Attys., Dept. of Justice, Washington, D.C., Edwin L.Weisl, Jr., Asst. Atty. Gen., Ernest Morgan, U.S. Atty., for appellee.
Before GOLDBERG and GLAYTON, Circuit Judges, and HANNAY, District Judge.
PER CURIAM:


1
The district court, 286 F.Supp. 472, having reached the correct result, this case should be and is


2
Affirmed.